Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
1.           Applicant is reminded of the proper language and format for an abstract of 

the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

2.          The abstract of the disclosure is objected to because it contains legal phraseology often used in patent claims such as “means.” See MPEP § 608.01(b).

Claim Objections
3.           Claims 1, 3, 6, 7 and 9 are objected to because of the following informalities:  regarding claim 1, “the cutting jaw: should be –the two inner cutting jaws--; and “at its handle side end” should be –at a handle side end of the pull rod—. Regarding claim 3, 
 “the cutting jaw: should be –the two inner cutting jaws--. Regarding claim 6, “its handle-side” should be –the handle-side of the pull rod--. Regarding claim 7, “
“wherein the spring (39) is supported on the one hand on the pull rod (30) and on the other hand on the displacement part” wherein one end of the spring (39) is supported on the pull rod (30) and another end of the spring (39) is supported on the displacement part--. Regarding claim 9, “the cutting jaw: should be –the two inner cutting jaws--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.        The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

         The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

             The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 
5.           Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 1, the disclosure does not disclose what is considered to be a fastener for fastening the displacement part (35 to the pull rod (30). Is the fastening member the retainer part (36) which is inserted into the slot (38) of the pull rod? It should be noted that the retainer part (36) is recited in claim 6. The retainer part cannot be considered as a fastener since it is only a retainer pin that moves within the slot (38). Therefore, it is not clear what is disclosed as a fastener to fasten the displacement part to the pull rod.

6.         Claim 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
             Regarding claim 1, “in the course of pressing” lacks antecedent basis. 
             Regarding claim 1, “which is controlled to be displaced against the force of the spring” is confusing as it not clear what part is controlled to be displaced against the force of spring. 
              Regarding claim 2, “the displacement part is configured as a sleeve” is not understood.  Is the displacement part a sleeve? If so, it should be written –the displacement part is a sleeve--. 
            Regarding claim 3; “wherein the pull rod (30) freed from the handle-side mounting is pivotable about a pivot pin (33) for release of the cutting jaws (22, 23)” is confusing as it is not clear how the pull rod is freed from the handle-side mounting. Does the pivotal movement of the pull rod about a pivot pin release the pull rod? It is also not clear how the release of the two inner cutting jaws related to the pull rod being freed from the handle-side mounting.      
            Regarding claim 5, “the handle part” is confusing as it is not clear which one of the two handle parts is being claimed. In addition, “the handle-side mounting of the pull rod” lacks antecedent basis.  
           Regarding claim 6, “which is traversed by a retainer” is confusing as it is not clear what is traversed by a retainer.  
            Regarding claim 9, “which runs substantially in the closing or opening direction of the cutting jaws” is confusing as it is not clear what member runs substantially is the closing and opening direction. In addition, “the closing and opening direction” lacks antecedent basis.

Claim Rejections - 35 USC § 102
7.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.          Claims 1, 3 and 6-9, as best understood, is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Bieganski (4,329,891). Regarding claim 1, Bieganski teaches a stripping pliers having two outer clamping jaws 10, two inner cutting jaws 26 and two handle parts 12, wherein, in the course of pressing together the handle parts 12, the cutting jaws 26  are configured to be displaced by a pull rod 32 from a starting position into an end position against a force of a spring 54 acting on the pull rod 32, wherein furthermore the pull rod 54 is traversed by a pull pin 48 which is configured to be moved in a slot 46, wherein at its handle-side end, the pull rod 32 has a displacement part 34 fastened (by pins 36) to the pull rod 32, which is configured to be displaced against the force of the spring 54 relative to the pull rod 32, to free the pull rod 32 from a handle-side mounting (defined by the mounting side of the tubular tube 62 where the end of the pull bar 32 is moved out from it by the action of the spring 54 against the displacement part 34. It should be noted that one end of the spring 54 displaces the displacement part forwards towards the jaws 26 and free the end of the pull bar from a mounting place in an inner end of the tubular member 62. The displacement part moves by pins 36 relative to the pull bar 32. See Figs. 1-2 in Bieganski.

              Regarding claim 3, Bieganski teaches everything noted above including that the pull rod 32 freed from the handle-side mounting is pivotable about a pivot pin 30 for release of the cutting jaws 26. 
             Regarding claim 6, Bieganski teaches everything noted above including that 
the pull rod 32 has a further slot assigned to its handle-side end, which is traversed by a retainer part 36 of the displacement part.  
             Regarding claim 7, Bieganski teaches everything noted above including that 
the spring 54 is supported on the one hand on the pull rod 32 and on the other hand on the displacement part 34.  
             Regarding claim 8, Bieganski teaches everything noted above including that 
the spring 54 is a cylinder compression spring.  
             Regarding claim 9, Bieganski teaches everything noted above including that 
the pull rod 32 assigned to the cutting jaws 26 has an insertion opening for a pivot pin 30 of the cutting jaws 26 which runs substantially in the closing or opening direction of the cutting jaws 26.   

Allowable Subject Matter
9.       Claims 2 and 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
10.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
Bartley (3,161,087), Wiebe et al. (5,724,870), Bieganki (4,768,404), Petz (3,707,099), Bieganski (3,596,541), Storm et al. (2009/0126534), and Casadio (3,964,350) teach a stripping pliers.

11.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571/) 272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724  
                                                                                                                                                                                                  April 25, 2022